Title: To George Washington from Carl von Leuchsenring, 18 March 1788
From: Leuchsenring, Carl von
To: Washington, George



Sr
Durlach the 18th March 1788

The known fame throughout the World of your Excellencies humanity, emboldens me to Address myself to you; and altho unknown to recommend me to your particular favors. from various papers I have remark’d that the United States intending to

establish a Chore of Six thousand regular Infantry Troops, I have therefore determind within my self, that should I receive a favorable account from the Hands of your Excellency, of a reasonable Advancement in the American Service, I should then devote my self to the Art Military in America.
My intentions last Warr were, to go to America as an Officer in the Hessian Service, but sickness prevented it, after which I enterd into the Hereditary Prince of Prussia’s regiment Garrisond at Pottsdam, my Parents & relations however wishing me near them, did not rest until I took my discharge and entered the present Service, where Officers may expect more Honor then in the Service of great Potentates—but in this Service I am inactive & Dissatisfied. Therefore wishing to be employed in the American Service, and that so much the more, because I hear that Troops are to be Established where Officers may shew there activity and where a Man of Talents may sooner make his fortune then in old regiments where a Person is only a slave to rank. I now am Thirty two Years old, five feet—10 Inches in length prussian Measure, my Studies in my younger Years were that of Oconnomy and Merchandize, but this ten years past had devoted my self to the Art Military, in which Charractar notwithstanding all my endeavers, I yet remain what I first was, Say a Leiutenant, But convinced of the goodness of my Prince, I doubt not but he will be graciously pleased to dismiss me under the Title of Captain, for my farther Advancement—Therefore should I have the good fortune of being made a Field Officer in the American Service, I should not hessitate one Moment to take my discharge, and by your ordar to undertake the Journey. The bearar of these Lines Mr Myer, with whom I have oftimes been in Company during his stay in these parts had an oppertunity of becoming acquainted with me, and therefore the better enabled (if required) to give your Excellency a farther account of me. And altho I am not acquainted with the English Language, yet I flatter myself in a short time to make some progress therein, ⟨and⟩ I have equal knowledge of the French and German Languages. The Charractor your Excellency bears in Germany is a Sufficient Security to me that you will Honor me with your notice, at least so far as to favor me with your Answer. In this Confidential expectation, I have the Honor to be with the

utmost Respect, Your Excellencys most Obediant and Very Humle Servt

Charles de LeuchsenringLeiut. & Adjudant of theBattalion of the HereditaryPrince of Baden

